Citation Nr: 1602039	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-15 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include razor scar tissue on the face and neck, claimed as facial bumps.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran filed a notice of disagreement in response to the February 2012 rating decision's denial of service connection for hemorrhoids, hypertension, anxiety, increased thermoregulatory body temperature, posttraumatic stress disorder (PTSD), hemolytic anemia, and fatigue.  Thereafter, service connection for PTSD, also claimed as anxiety, was granted in a May 2014 rating decision.  In May 2014, the RO also issued a statement of the case (SOC) addressing hemorrhoids, hypertension, increased thermoregulatory body temperature, hemolytic anemia, and fatigue.  In the subsequently submitted VA Form 9, the Veteran limited his appeal to the issue of entitlement to service connection for razor scar tissue on the face and neck.  

The Veteran submitted medical opinions in June 2015 and buddy statements in August 2015 in support of the claims of entitlement to service connection for hemorrhoids, hemolytic anemia, and fatigue.  The additional evidence was submitted after the expiration of the period for filing a timely substantive appeal and the issues of entitlement to service connection for hemorrhoids, hemolytic anemia, and fatigue are not properly before the Board.  If the Veteran is seeking service connection for the above disabilities, he should so inform the RO, which should respond appropriately to any such claim.

Additionally, the Veteran submitted additional evidence related to the issue of service connection for razor scar tissue on the face and neck in August 2015.  Since his VA Form 9 was received after February 2, 2013, and he has not requested that the evidence be considered by the RO, the Board will consider it in the first instance.  See 38 U.S.C.A. § 7105(e) (West 2014).  In any event, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.




FINDING OF FACT

A skin disability, pseudofolliculitis barbae with scarring, is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A skin disability, pseudofolliculitis barbae with scarring, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran contends that he has razor burn scars due to shaving with a razor during active service that caused continued painful shaving, discoloration, and papules.

Service treatment records (STRs) indicate the Veteran was seen by the shaving clinic for a history of shaving difficulty.  A March 1995 STR notes that the Veteran had a one year history of shaving difficulty with papules, pustules, and entrapped hairs.  The assessment was pseudofolliculitis barbae, and the Veteran was provided a shaving waiver.  

In support of his claim, the Veteran submitted a treatise article on shaving bumps, indicating that it was a chronic inflammatory condition manifested by papules and pustules due to closely shaving the skin and could cause scarring and chronic disfigurement, infections, hyperpigmentation, and keloids.

A September 2006 private treatment record from the Dermatology Center of Wellington shows an assessment of keloid on the left jawline for one year.

In October 2011, the Veteran reported that he experienced continuous skin irritations since serving as a security officer in active service that required shaving with a razor in the field.  

In a January 2012 VA skin diseases examination report, the Veteran reported skin lesions and papules appeared after shaving in basic training and that the shaving clinic provided him with special shaving cream and a shaving waiver.  He stated that painful papules appear after shaving, papules have been as large as a nickel and required injections, and left hyperpigmented scars.  The examiner reported a 1995 diagnosis of psuedofolliculitis barbae, found a few papules on the Veteran's chin and neck area that were not tender, and noted that the skin condition was treated with an over-the-counter medication for dermatitis that covered less than five percent of the total body area that encompassed five to less than 20 percent of the exposed area.   The VA examiner provided an opinion based on the Gulf War guidelines and opined that psuedofolliculitis barbae scars were due to a specific etiology and not to any event or exposure while in Southwest Asia.

In a January 2012 VA scars examination report, the examiner noted the Veteran had a scar on the left lower cheek in active duty and developed bumps after his lesions healed.  The examiner reviewed a history of two of the nodules that were treated with an injection and left hyperpigmented scars and found a mildly hyperpigmented scar on the left jaw that was less than a centimeter in length.  The examiner opined the Veteran's razor scar condition was less likely than not related to service because there was no medical record to substantiate the Veteran's story that a scar was caused by injecting a nodule on his face.  The examiner noted that the scar was barely visible because the Veteran grew a beard to cover it.

In October 2013, Dr. L.S. stated that he treated the Veteran at the Dermatology Center of Wellington for a diagnosis of psuedofolliculitis barbae with systemic steroid injections and a prescribed lotion.  Dr. L.S. found the skin disorder to be manifested by painful papules and recurring raised follicles that resulted in soreness.  Dr. L.S. noted review of the Veteran's military records and opined that there was a 50 percent or greater probability that the Veteran's active service caused or worsened his skin disorder.

In June 2015, Dr. J.P. reported that he reviewed the Veteran's claims file and examined the Veteran's neck and jawline scars in June 2015, finding raised papules and keloid, and opined that the Veteran's condition "is likely directly related" to his active service.

In June 2015, a fellow servicemember, H.P., noted that he served as a security police officer with the Veteran and recalled the Veteran having facial bumps due to shaving with a straight razor.  H.P. stated that the Veteran was routinely referred to the shaving clinic on base for treatment and that he complained of constant skin irritation and bumps on his face and neck.

The Board finds that the evidence of record supports a grant of service connection for the Veteran's pseudofolliculitis barbae with scarring.

The VA examination report and private dermatologist treatment records confirm that the Veteran has the claimed skin disability.  Further, the Board has found the Veteran and H.P's statements concerning the nature of his skin symptoms during and after separation from service to be competent and credible.  Moreover, the private opinions from Dr. L.S. and Dr. J.P. relating the Veteran's current skin disability to his skin disorder in service are consistent with the STRS and the statements of the H.P. and the Veteran.  Therefore, the Board has found those opinions to be very probative evidence supporting the claim. 

The Board acknowledges that the January 2012 VA opinions are against the Veteran's claim.  However, the Board finds the opinions of little probative value because the examiner did not account for the Veteran's statements that he had skin irritation and papules that began in service and continued ever since or the statements of Dr. L.S. and Dr. J.P. indicating that the Veteran had current skin disorders related to active service.  Additionally, the January 2012 VA skin opinion found that the Veteran's psuedofolliculitis barbae scars were caused by a specific etiology rather than exposure in Southwest Asia but failed to provide an adequate rationale that addressed the specific etiology.  

Accordingly, the Board concludes that the preponderance of the evidence supports the claim.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a skin disability, pseudofolliculitis barbae with scarring, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


